Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition part, evaluation part, specifying part, display control part, and the like in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaturvedi et al. (U.S. App. 2018/0076492 hereinafter “Chat”).
In regard to claim 6, Chat teaches a display control apparatus (see Fig. 3, display subsystem), which allows a display part to display a first image indicating a ratio at which a factor of a state change contributes to a state change amount of a battery for each factor of the state change (see Fig. 10, Item 1014 are applications contributing to battery load).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (U.S. App. 2015/0360578) in view of Chaturvedi et al. (U.S. App. 2018/0076492 hereinafter “Chat”).
In regard to claim 1, Duan teaches a display control apparatus (See Fig. 4, Video display), comprising: an acquisition part that acquires usage situation information of a battery which stores electric power for traveling of a vehicle (see at least Para. 33, ambient temperature acquired and control vehicle battery accordingly); an evaluation part that evaluates a state change amount of the battery based on the usage situation information acquired by the acquisition part (see at least Para. 33, ambient temperature acquired or operating parameters and control battery accordingly); a specifying part that specifies one or more factors of a state change of the battery based on the usage situation information acquired by the acquisition part (see at least Fig. 6, temperature relative to battery decay rate); and a display control part that allows a display part to display a first image indicating a indicator at which a factor of the state change contributes to the state change amount for each factor of the state change (see Fig. 8, Item 803 current battery capacity for temperature).
Duan is not relied upon to teach the indicator is a ratio.
However, Chat teaches the indicator is a ratio (see Fig. 10, Item 1014 are applications contributing to battery load).
It would have been obvious to a person of ordinary skill in the art to express the indicator of Duan as a percentage to assist the user in decision making (see Para. 74). 
In regard to claim 7, Duan teaches a display control method (see Fig. 4, video display), comprising: by way of a computer, acquiring usage situation information of a battery which stores electric power for traveling of a vehicle (see at least Para. 33, ambient temperature acquired and control vehicle battery accordingly): evaluating a state change amount of the battery based on the acquired usage situation information (see at least Para. 33, ambient temperature acquired or operating parameters and control battery accordingly); specifying one or more factors of a state change of the battery based on the acquired usage situation information (see at least Fig. 6, temperature relative to battery decay rate), and allowing a display part to display a first image indicating a indicator at which a factor of the state change contributes to the state change amount for each factor of the state change (see Fig. 8, Item 803 current battery capacity for temperature).
Duan is not relied upon to teach the indicator is a ratio.
However, Chat teaches the indicator is a ratio (see Fig. 10, Item 1014 are applications contributing to battery load).
It would have been obvious to a person of ordinary skill in the art to express the indicator of Duan as a percentage to assist the user in decision making (see Para. 74). 

In regard to claim 8, Duan teaches a computer-readable non-transitory storage medium (see Para. 33, memory) that comprises a program causing a computer to: acquire usage situation information of a battery which stores electric power for traveling of a vehicle (see at least Para. 33, ambient temperature acquired and control vehicle battery accordingly); evaluate a state change amount of the battery based on the acquired usage situation information (see at least Para. 33, ambient temperature acquired or operating parameters and control battery accordingly); specify one or more factors of a state change of the battery based on the acquired usage situation information (see at least Fig. 6, temperature relative to battery decay rate); and allow a display part to display a first image indicating a indicator at which a factor of the state change contributes to the state change amount for each factor of the state change (see Fig. 8, Item 803 current battery capacity for temperature).
Duan is not relied upon to teach the indicator is a ratio.
However, Chat teaches the indicator is a ratio (see Fig. 10, Item 1014 are applications contributing to battery load).
It would have been obvious to a person of ordinary skill in the art to express the indicator of Duan as a percentage to assist the user in decision making (see Para. 74).
	Regarding claim 2, Duan in view of Chat teaches all the limitations of claim 1. 
Duan further teaches wherein the display control part allows the display part to display the first image for each predetermined period of time based on a history of the state change amount and a history of the one or more factors of the state change specified by the specifying part (see Fig. 5, graph for displaying to the vehicle for battery capacity display over time).
Regarding claim 3, Duan in view of Chat teaches all the limitations of claim 1. 
Duan further teaches wherein the display control part allows the display part to display the first image based on a predetermined factor among the one or more factors of the state change specified by the specifying part (see Figs. 5 and Fig. 8 battery capacity over time as well as for predetermined specific temperatures).
Regarding claim 4, Duan in view of Chat teaches all the limitations of claim 1. 
Duan further teaches wherein the display control part allows the display part to further display a prompt that prompts prevention of degradation of the battery (see Para. 39 and Fig. 9 prompting user to change behavior for battery).
	Duan is not relied upon to teach the prompt is a second image.
However, Chat teaches the prompt is a second image (see Fig. 10, Item 1014 are applications contributing to battery load as well as the shaded area in the loaded battery).
It would have been obvious to a person of ordinary skill in the art to express the indicator of Duan as a percentage to assist the user in decision making (see Para. 74).
Regarding claim 5, Duan in view of Chat teaches all the limitations of claim 4. 
Duan further teaches wherein the display control part allows the display part to display the prompt in a case where an action that prevents degradation of the battery is performed based on the usage situation information (see Para. 39 and Fig. 9 prompting user to change behavior for battery).
	Duan is not relied upon to teach the prompt is a second image.
However, Chat teaches the prompt is a second image (see Fig. 10, Item 1014 are applications contributing to battery load as well as the shaded area in the loaded battery as well as Figs. 7-9 for normal, cold batteries operating conditions).
It would have been obvious to a person of ordinary skill in the art to express the indicator of Duan as a different image to assist the user in decision making (see Para. 74).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625